          Case 3:21-cv-00683-IM            Document 24    Filed 05/10/21       Page 1 of 3




                               UNITED STATES DISTRICT COURT

                                         DISTRICT OF OREGON


O.M., by/through guardian K.C. Moultrie
                                                                   3:21-cv-00683-IM
                                                        Case No.: ________________________
                           Plaintiff(s),
                                                        MOTION FOR LEAVE TO APPEAR
 v.                                                     PRO HAC VICE

National Women's Soccer League, LLC

                           Defendant(s).



        Attorney _________________________________
                 Michelle J. Looby                 requests special admission pro hac
vice to the Bar of the United States District Court for the District of Oregon in the above-
captioned case for the purposes of representing the following party (or parties):
Plaintiff O.M., by and through her parent and guardian, K.C. Moultrie
______________________________________________________________________________
        In support of this application, I certify that: 1) I am an active member in good standing
with the _____________
         MN            State Bar; and 2) that I have read and am familiar with the Federal
Rules of Evidence, the Federal Rules of Civil and Criminal Procedure, the Local Rules of this
Court, and this Court's Statement of Professionalism.
        I understand that my admission to the Bar of the United States District Court for the
District of Oregon is solely for the purpose of litigating in the above matter and will be
terminated upon the conclusion of the matter.

         (1)      PERSONAL DATA:
                  Name: Looby                         Michelle                     J.
                           (Last Name)               (First Name)                 (MI)         (Suffix)
                  Agency/firm affiliation: Gustafson Gluek PLLC
                  Mailing address: 120 South Sixth Street, Suite 2600
                  City: Minneapolis                                 State: ___________
                                                                            MN         Zip: 55402
                  Phone number: (612) 333-8844                      Fax number: (612) 339-6622
                  Business e-mail address: mlooby@gustafsongluek.com




U.S. District Court – Oregon                                   Motion for Leave to Appear Pro Hac Vice
[Rev. 11/2019]                                                                              Page 1 of 3
Case 3:21-cv-00683-IM   Document 24   Filed 05/10/21   Page 2 of 3
Case 3:21-cv-00683-IM   Document 24   Filed 05/10/21   Page 3 of 3
